Mr. Justice Scott delivered the opinion of the court: Appellant, the purchaser at the sale, was heard upon the objections to the confirmation of the report of the sale and was allowed an appeal. The contention of appellees that hfe could not rightfully appeal is without merit. The petition of Carl M. Stivers asking dismissal of the bill filed after the master’s sale, upon the conveyance to him of the interests of the other tenants in common, did not affect the rights of- the purchaser at the sale. The further discussion of the case may therefore be confined to the grounds upon which it was originally urged that the master’s sale should not be confirmed. We find these, so far as now insisted upon, to be: (1) That the selling price as shown by the report is grossly inadequate; and (2) that the purchaser prevented other parties from bidding at the sale. The property was sold for $7800. No money was brought into court with the objections to the confirmation of the master’s report of sale, no guaranty of an advance was given, nor does the proof show that the premises would have sold for more had a re-sale been ordered. Several of the witnesses who testified on the part of those objecting to the confirmation of the report fixed the value of the land on the day of the sale at $8000 to $8300, which was but $200 to $500 above the price at which the land was sold. Others, however, stated the value tb be some place from $125 to $150 per acre. The sale was properly advertised and fairly conducted. It was attended by several men who were farmers owning land in the vicinity of this land and who possessed the requisite financial ability to become purchasers, none of whom saw fit to raise the bid upon which the land was knocked off to the appellant. ■ It is true, the land sold for less than it had been purchased for by Mr. Peadro at the first sale, but it is entirely clear from the testimony that the market value of the land was less at the second sale than at the first on account of the financial depression, which had continued during the interim and which resulted from the panic which occurred in the autumn of 1907. The inadequacy did not exceed $500, and this, it is clear to us, resulted from the course pursued by Mr. Peadro, who had defaulted after purchasing the land at the first sale, and from a suspicion which seems to have prevailed to some extent that Harsh was at the second sale bidding for Mr. Peadro or acting in collusion with him, and was, in fact, a by-bidder. This suspicion finds no support in the proof and it does not appear that Harsh was in any way responsible for its existence. As regards the charge that the appellant interfered with other prospective bidders or prevented them from bidding, the evidence shows this: Shortly after Peadro defaulted, Harsh suggested to Landers, who had been the principal bidder against Peadro at the first sale, that he (Harsh) thought if Landers would stay out he (Harsh) might possibly get the land for $10,000. Landers replied that he did not want it for that. This was before the land was advertised the second' time, and Harsh says that at that time he thought he could buy up the claims which were secured by liens upon the interests of the adult tenants in common, and in this way perhaps acquire the land so that he could sell it to Landers for $10,000: The amount of these encumbrances is such that they will more than consume the interests originally owned by the adult tenants in common at the price at which the land was sold, and would practically consume those interests if the land was sold for $10,000. These encumbrances, however, do not affect the interest originally owned by the minor. Nothing came of the suggestion made by Harsh to Landers, and later Harsh told Landers that nothing could be done about the matter as the land had been again advertised. After the second sale was advertised, Landers made an agreement with a neighbor by the name of Monroe to attend the sale and bid as high as $8000, if necessary, in order to get the land, and in the event of his purchasing it for $8000 or.less, he was to take one-half and'Monroe was to take the other half. Landers was the only bidder against Harsh,. and when Harsh bid $7800 Landers quit bidding, and testifies that he quit under the impression that his last bid was $8000. It also appears that after the land had been knocked off to Harsh he offered to rent it to Landers, but the latter did not accept the offer. This proof entirely fails to establish any of the grounds upon which the objections to the sale were based. It is, of course, a misfortune that less has been realized from the land than the amount for which it was sold at the first sale, but upon this record we are driven to the conclusion that the necessity for the second sale was the result of the course pursued by Mr. Peadro, and if his acts were as they now. appear to have been, the parties were not without remedy against him. The sale was made in accordance with the law; it was properly advertised and regularly conducted; the price realized, considering all the evidence, was not grossly inadequate; the purchaser was not guilty of any improper conduct. To set aside a sale under such circumstances is calculated to discourage bidding at, and to destroy the faith of the business world in, judicial sales. In Kiebel v. Leick, 216 Ill. 474, it was said: “On an application to vacate a judicial sale the court should also take into consideration the fact, if shown, that the parties interested are under disabilities. Adults are able to bid for themselves or. have others do so, and thus protect their rights and obtain the full value of their interests in premises sold; but not so as to infants. They are by their disability prevented from protecting themselves against loss. Courts of equity are the guardians of all infants within their jurisdiction, whose rights are under their special protection; hence a sale of real estate should be set aside where the interests of infants are involved, if the court can see that to refuse to do so will result in substantial and irreparable loss to them. In other words, the policy of the law to give permanency to judicial sales should not be enforced contrary to the rights of infants or others under disability.”. To the same effect are Jennings v. Dunphy, 174 Ill. 86, Compton v. McCaffree, 220 id. 137, and Abbott v. Beebe, 226 id. 417. Confirmation of the sale of a minor’s realty will not be refused, however, upon the motion of those representing the minor, on the ground, alone, that the price was inadequate, unless it is clearly made to appear to the chancellor that a re-sale will realize for the minor a sum substantially larger than that resulting from the sale attacked. No such showing is made here. No offer to bid more appears, no witness testifies that more would be offered at another sale, and such inadequacy as is shown by the proof is not. sufficient to clearly establish the fact that the land would have sold for a substantial advance at a third sale. While the chancellor is vested with a broad discretion in reference to approving sales of this. character, his discretion is not arbitrary but is subject to review, and the following authorities warrant the conclusion that in the exercise of that discretion the chancellor should have confirmed this sale: Ayres v. Baumgarten, 15 Ill. 444; Barling v. Peters, 134 id. 606; Connely v. Rue, 148 id. 207; Quigley v. Breckenridge, 180 id. 627; Quick v. Collins, 197 id. 391. The decree appealed from will be reversed and the cause will be remanded to the circuit court, with directions to enter a decree confirming the report of the sale to Harsh, and the master will then convey the property to him. The fees of the guardian ad litem in this court will be taxed at $50, and all of the costs of this court will be adjudged against the appellees. Reversed and remanded, with directions.